On Rehearing.
STAKELY, Justice.
The correctness of the opinion in this case rendered May 23, 1957, rehearing denied March 20, 1958, and published in 267 Ala. 339, 101 So.2d 73, having been brought into question, the writer caused the same to be entered on the rehearing docket within the term. It may be added that an effort was made to correct the foregoing opinion before it was published in final form but our effort came too late. It will he noted that we applied the doctrine of accord and satisfaction and held the mandamus properly granted to require that the judgment be marked “satisfied and paid” on the theory that the matter was still in litigation. Subsequently we realized that it did not appear from the petition for mandamus that the money which was paid into court, was accepted prior to the time the mandamus was granted. In other words, the judgment of September 6, 1956, could not have been affected by something that occurred thereafter.
We are writing this supplementary opinion in order to correct the inadvertence and to show that the result reached as shown in the foregoing opinion was a correct conclusion. Precedent for our action in this regard may he found in the action of this court in Hendley v. First National Bank of Huntsville, 235 Ala. 664, 180 So. 667, where this court filed a supplementary opinion after the opinion in the same case had been published in Hendley v. First National Bank of Huntsville, 234 Ala. 535, 176 So. 348.
Reference to the opinion of the court in this case appearing in 101 So.2d 73, 74, will show the following:
“By agreement of the parties this case is submitted to this court both on the motion to dismiss the appeal and on the merits.”
The motion to dismiss the appeal in this court was grounded on the allegation in substance that pending appeal plaintiff had received all that it was entitled to receive under the original judgment. We should have entered a judgment dismissing the appeal rather than rendering a judgment affirming the action of the court in granting the mandamus.
Though we might have dismissed the appeal rather than affirm the judgment, the result is the same. Either would have accomplished the same thing, which is that it left the judgment granting the mandamus in full force and effect.
In our original opinion we took the view that § 929, Title 7, Code of 1940, has no application following as we thought the rule laid down by this court in Johnson v. Bouler, 237 Ala. 325, 186 So. 715, 121 A.L.R. 683. Following again the case of Johnson v. Bouler, supra, we also called attention to the provisions of § 923, Title 7, Code of 1940, and stated that for more than 30 days after the judgment the defendant, who had given bond and taken the property into his possession, failed to deliver up the property and pay the damages assessed for the detention thereof and the costs.
Upon further consideration, however, we are convinced that the case of Johnson v. Bouler, supra, has no application in the case now before us. In Johnson v. Bouler, supra [237 Ala. 325, 186 So. 716], Justice Gardner, later Chief Justice, called attention to the proposition that the motion for a new trial did not suspend plaintiff’s right for the issuance of the execution and, accordingly, he stated later in the opinion that, “The mere filing *446of a motion for a new trial or rehearing, constitutes no impediment to the execution of the judgment or decree.” But in the case at bar the original opinion shows that when the defendant filed a motion for a new trial the court not only entered an order continuing the motion for hearing but also ordered a stay of execution pending final disposition of the motion. Accordingly, the case of Johnson v. Bouler, supra, is not controlling and the defendant paid to the clerk within the time allowed by law the amount of the balance due on the contract with interest, attorney’s fees and costs. We now think that this resulted in a complete satisfaction of the judgment and the' judgment should stand satisfied by the payment to the clerk of the court of the sum of $4,123.93 plus costs, as shown by the record. Accordingly we set aside our judgment of affirmance and dismiss the appeal.
Opinion corrected, judgment of affirmance set aside, appeal dismissed and the second application for rehearing is overruled.
All the Justices concur.